ADAMS, Justice.
Plaintiff, Peter Meredith, Esq., on this appeal asks that we recognize a new cause of action in Alabama for the wrongful discharge of an at will employee. The Circuit Court for Jefferson County entered summary judgment in favor of some defendants against whom plaintiff brought suit. We are unable to reach the merits of plaintiff’s ease because the grants of summary judgment from which he appeals are not final orders and consequently this appeal must be dismissed.
The present case involves multiple claims and multiple parties. The circuit court adjudicated “fewer than all the claims or the rights and liabilities of fewer than all the parties. . . . ” Rule 54(b), Alabama Rules of Civil Procedure. Because it did, it was necessary, in order to have a final judgment, that the circuit court make an “express determination that there is no just reason for delay,” and make “an express direction for the entry of judgment.” Rule 54(b), A.R.C.P. Because that was not done in this case, there is no final judgment to support an appeal. McKiever v. King & Hatch, Inc., 366 So.2d 264 (Ala.1979); Chambers v. Chambers, 356 So.2d 634, (Ala.1978); Simpson v. First Alabama Bank of Montgomery, 345 So.2d 292 (Ala.1977); Nelson-American Developers, Ltd. v. Eneo Engineering Corporation, 295 Ala. 185, 326 So.2d 103 (1976). We, therefore, on our own motion, dismiss plaintiff’s appeal. Nelson-American Developers, Ltd. v. Enco Engineering Corporation, supra; Powell v. Republic National Life Insurance Co., 293 Ala. 101, 300 So.2d 359 (1974).
As we have stated in similar cases:
This holding is not to be construed as depriving appellant of a review of the order granting summary judgment by appeal from the final judgment ultimately entered in the cause nor as precluding the trial court from vacating its prior order and entering one in conformity with Rule 54(b) ....
Simpson v. First Alabama Bank of Montgomery, at 293; Nelson-American Developers, Ltd. v. Enco Engineering Corporation, supra; Powell v. Republic National Life Insurance Co., supra.
APPEAL DISMISSED.
TORBERT, C. J., FAULKNER, ALMON and EMBRY, JJ., concur.